DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claim 1 limitations, “an ultrasonic flowmeter (USM) including a meter body comprising a pipe section configured to flow a fluid including at least a first and a second ultrasonic transducer… and at least one of an accelerometer and an acoustic sensor for sensing a vibration on the pipe section for providing an output signal coupled to an input of the controller…and when the vibration frequency is determined to be within the predetermined sensitive frequency range, implementing an anti-vibration operating mode comprising at least one of increasing a measurement time when measuring the flow of the fluid and adding additional data processing task(s).”; nor disclose the claim 11 limitations, “An ultrasonic flowmeter (USM), comprising a meter body comprising a pipe section for flowing a fluid including at least a first and a second ultrasonic transducer…and at least one of an accelerometer and an acoustic sensor for sensing a vibration on the pipe section and for providing an output signal coupled to an input of the controller…and when the vibration frequency is determined to be within the predetermined frequency range, implementing an anti-vibration operating mode comprising at least one of increasing a measurement time when measuring the flow of the fluid and adding additional data processing task(s)”
Claims 2-10 and 12-18 depend from claims 1 and 11, respectively, and therefore also recite patentable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loos (USP 11181406 B2); Gill (USP 9261389 B2); Niwa (US Pub. 2019/00049277 A1); Masunaga (JP-2018044954-A); and Shi (CN-202255497-U).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687